295 N.W.2d 658 (1980)
STATE of Minnesota, Respondent,
v.
Henry Walter BUTLER, Appellant.
No. 50282.
Supreme Court of Minnesota.
August 15, 1980.
Rehearing Denied September 15, 1980.
*659 Jack Nordby, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Thomas Johnson, County Atty., Vernon E. Bergstrom, David W. Larson, Asst. County Attys., and Thomas Weist, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
ROGOSHESKE, Justice.
Defendant was found guilty by a district court jury of three counts of burglary with tool, Minn.Stat. § 609.58, subd. 2(1)(a) (1978), and was sentenced by the trial court to a maximum prison term of 20 years. On this appeal from judgment of conviction defendant raises a number of issues, including the sufficiency of the evidence, the admission of certain evidence, and the adequacy of instructions. We affirm.
Defendant was caught and arrested as he fled from the scene of a drugstore burglary one week after the incident out of which the present charges against defendant arose. Evidence seized from defendant connected him to the burglaries with which we are concerned. The trial court also admitted, as Spreigl evidence, evidence concerning defendant's participation in both the subsequent burglary and another drugstore burglary committed several months earlier. We are satisfied that the trial court did not prejudicially err in any of its evidentiary rulings, including the ruling admitting the Spreigl evidence, and the evidence of defendant's guilt clearly was adequate to sustain the verdicts. Defendant did not object to the trial court's instructions. Notwithstanding this, we could reverse if the instructions were misleading or confusing on fundamental points of law such as burden of proof and presumption of innocence. However, we are satisfied that the instructions were adequate in this respect.
Affirmed.